        Case 3:19-cv-04110-RS Document 31 Filed 12/18/19 Page 1 of 6




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, CA 94105-2907
   Telephone: (415) 512-4000
 4 Facsimile: (415) 512-4077
 5
     ROSE LEDA EHLER (State Bar No. 296523)
 6   Rose.Ehler@mto.com
     NEFI D. ACOSTA (State Bar No. 311178)
 7   Nefi.Acosta@mto.com
     MUNGER, TOLLES & OLSON LLP
 8   350 South Grand Avenue
     Fiftieth Floor
 9   Los Angeles, California 90071-3426
     Telephone:     (213) 683-9100
10   Facsimile:     (213) 687-3702

11 Attorneys for Defendant Square, Inc.
12
13
                                  UNITED STATES DISTRICT COURT
14
                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16
     ANTHONY OLIVER,                                  Case No. 19-CV-04110-RS
17
                    Plaintiff,                        DEFENDANT SQUARE, INC.’S MOTION
18                                                    TO REVOKE AND DISMISS PURSUANT
           vs.                                        TO 28 U.S.C. § 1915(g)
19
     SQUARE, INC.,                                    [Filed concurrently with Defendant Square’s
20                                                    Request for Judicial Notice]
                    Defendant.
21                                                    Judge: Hon. Richard Seeborg
                                                      Crtrm: 3, 17th Floor
22                                                    Date: January 23, 2020
                                                      Time: 1:30 pm
23
24
25
26
27
28
                                                                           Case No. 19-CV-04110-RS
                            MOT. TO REVOKE AND DISMISS PURSUANT TO § 1915(g)
         Case 3:19-cv-04110-RS Document 31 Filed 12/18/19 Page 2 of 6




 1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that on January 23, 2020, at 1:30 pm, or as soon thereafter as

 3 may be heard, in Courtroom 3 on the 17th Floor of the above-entitled Court located at 450 Golden
 4 Gate, San Francisco, California 94102, Defendant Square, Inc. (“Square”) will and hereby does
 5 move to revoke Plaintiff’s in forma pauperis status and dismiss Plaintiff’s Complaint pursuant to
 6 28 U.S.C. § 1915(g).1
 7          This motion is based on this Notice of Motion and Motion, the accompanying

 8 Memorandum of Points and Authorities and Request for Judicial Notice, all pleadings and papers
 9 on file in this matter, and such other matters as may be presented to this Court at the hearing or
10 otherwise.
11                                STATEMENT OF RELIEF SOUGHT

12          Square seeks an order, pursuant to 28 U.S.C. § 1915(g) dismissing Plaintiff’s lawsuit

13 without prejudice because Plaintiff has “on 3 or more prior occasions, while incarcerated or
14 detained in any facility, brought an action or appeal in a court of the United States that was
15 dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
16 may be granted” and he therefore cannot proceed in forma pauperis (“IFP”) with this action. Id.
17                            STATEMENT OF ISSUES TO BE DECIDED

18          Whether Plaintiff, on three or more prior occasions, while incarcerated or detained,

19 brought actions in federal court that were dismissed as frivolous, malicious, or for failure to state a
20 claim.
21
22
23
24
25
26
27   1
    Square has concurrently filed an administrative motion to extend the deadline to answer or
   otherwise respond to Plaintiff’s Complaint until 14 days after this Motion has been resolved. This
28
   Motion is not Square’s responsive pleading.
                                                -1-                       Case No. 19-CV-04110-RS
                           MOT. TO REVOKE AND DISMISS PURSUANT TO § 1915(g)
            Case 3:19-cv-04110-RS Document 31 Filed 12/18/19 Page 3 of 6




 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2             Plaintiff Anthony Oliver is no stranger to this Court (nor the many other courts through the

 3 federal and state judiciaries). Plaintiff’s long history of vexatious litigation has been well
 4 documented: he has been declared a vexatious litigant by (1) the California state courts and the
 5 federal district courts for (2) the Central District of California and (3) the Southern District of
 6 Georgia (twice).2 In this Court alone, he has filed numerous lawsuits within the last year, even
 7 setting forth the same claims for relief as in this action.3 Plaintiff has chosen Square as his most
 8 recent target.
 9             While detained in Chatham County jail, Plaintiff filed his conclusory Complaint asserting a

10 single violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).4
11 Dkt. 1. Plaintiff has since been convicted of aggravated stalking, criminal attempt, and false
12 statements and sentenced to 20 years in Georgia state prison, where he is currently incarcerated.
13 See Offender Record [Search Anthony Oliver], www.dcor.state.ga.us/GDC/Offender/Query.
14             Through this Motion, Square seeks dismissal, without prejudice, pursuant to 28 U.S.C.

15 § 1915(g). To preserve Court resources and deter frivolous and bad faith litigation, Square
16 respectfully requests the Court revoke Plaintiff’s IFP status and dismiss the Complaint.
17                                            LEGAL STANDARD

18             The Prison Litigation Reform Act of 1995 provides that a prisoner may not bring a civil

19 action in forma pauperis “if the prisoner has, on 3 or more prior occasions, while incarcerated or
20
     2
         See Oliver v. Progressive Financial/Bright House Networks, San Bernardino County Superior
21 Court No. SMCVS1300943, Minute Order (August 22, 2013 and September 12, 2013) (attached to
22 Request for Judicial Notice (hereinafter “R.J.N.”) Exhibit A); Oliver v. Luner, 2:18-cv-02562-
   VAP, Dkt. No. 99, at 4-9 (C.D. Cal. Sept. 26, 2018) (R.J.N. Exhibit B); Oliver v. Cty. Of
23 Chatham, No. CV417-101, 2018 WL 1573560, at *2 (S.D. Ga. Mar. 30, 2018) (R.J.N. Exhibit C),
   report and recommendation adopted, 2018 WL 2449201 (S.D. Ga. May 31, 2018) (R.J.N. Exhibit
24 D); Oliver v. Lyft, Inc., No. 4:19-cv-00125-WTM-CLR Dkt. 54 (S.D. Ga. Sept. 13, 2019 (R.J.N.
   Ex. E), report and recommendation adopted, Dkt. 56 (Oct. 21, 2019) (R.J.N. Ex. F).
25
     3
         See, e.g., Oliver v. Lyft, Inc., No. 3:19-CV-00270-RS (filed Jan. 14, 2019); Oliver v. Lyft, Inc.,
26 No. 3:19-cv-01488-WA (filed Mar. 21, 2019) (also a TCPA case).
     4
27  Square takes its legal obligations under the TCPA seriously, but based on the paucity of the
   Complaint’s allegations and Plaintiff’s letters to counsel, it appears Plaintiff has brought this
28 action simply to extort a payment from Square.

                                                   -2-                       Case No. 19-CV-04110-RS
                              MOT. TO REVOKE AND DISMISS PURSUANT TO § 1915(g)
            Case 3:19-cv-04110-RS Document 31 Filed 12/18/19 Page 4 of 6




 1 detained in any facility, brought an action or appeal in a court of the United States that was
 2 dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
 3 may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
 4 U.S.C. § 1915(g). This rule, commonly referred to as the “three strikes rule,” “requires so-called
 5 ‘frequent filer’ prisoners to prepay the entire filing fee before federal courts may consider their
 6 civil actions and appeals.” McElroy v. Adam, 2019 WL 2744722, at *3 (N.D. Cal. July 1, 2019)
 7 (quoting Kinnell v. Graves, 265 F.3d 1125, 1127 (10th Cir. 2001)). The result of finding three
 8 strikes is a dismissal without prejudice. Id.
 9             This Court counts “strikes” as those lawsuits, filed while the Plaintiff was incarcerated or

10 detained—whether or not he is released—that resulted in dismissal on grounds that the action was
11 (1) “frivolous,” meaning “of little weight or importance: having no basis in law or fact”; (2)
12 “malicious,” meaning “filed with the ‘intention or desire to harm another’”; or (3) “fails to state a
13 claim on which relief may be granted,” interpreted pursuant to the same Federal Rule of Civil
14 Procedure 12(b)(6) standard. Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (citations
15 omitted). If the Court finds three strikes, the case is dismissed without prejudice and the prisoner
16 cannot proceed with his action unless he pays the full filing fee at the outset of the action. See
17 Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997) (affirming district court’s denial of IFP
18 status and dismissing complaint without prejudice under section 1915(g)).
19                                                 ARGUMENT

20             The Northern District of Georgia recently dismissed Plaintiff’s complaint in Oliver v.

21 Kemp, No. 1:19-cv-05014-TCB, Dkt. 4 (N.D. Ga. Nov. 20, 2019) report and recommendation
22 adopted, Dkt. 6 (N.D. Ga. Dec. 11, 2019) for failure to comply with 28 U.S.C. § 1915(g). That
23 dismissal was proper.
24             The following actions were filed by Plaintiff Oliver while incarcerated or detained and

25 dismissed for failure to state a claim5:
26
     5
         The Ninth Circuit has held that dismissals for failure to state a claim, even if without prejudice to
27 refiling may count as a strike for purposes of § 1915(g). O’Neal v. Price, 531 F.3d 1146, 1154
28 (9th Cir. 2008) (“[A] dismissal without prejudice counts as a strike, so long as the dismissal is

                                                   -3-                       Case No. 19-CV-04110-RS
                              MOT. TO REVOKE AND DISMISS PURSUANT TO § 1915(g)
         Case 3:19-cv-04110-RS Document 31 Filed 12/18/19 Page 5 of 6




 1          1. Report and Recommendation at 1, 8, 9, Oliver v. County of Isanti, No. 0:10-cv-04218

 2              (ADM/JJG) (D. Minn. Nov. 3, 2010), Dkt. 4 (R.J.N. Ex. H) (dismissing action filed by

 3              “Plaintiff, a prisoner in California state prison” because “the Court concludes that

 4              Plaintiff’s complaint fails to state a cause of action on which relief can be granted” and

 5              concluding the dismissal “should count as a ‘strike’” under § 1915(g)), report and

 6              recommendation adopted Dkt. 8 (D. Minn. Dec. 30, 2010) (R.J.N. Ex. I).

 7          2. Order at 1, 4, 5, Oliver v. Reays Ranch Investors, No. 4:10-cv-00158-JMR-PSOT (D.

 8              Ariz. July 19, 2010), Dkt. 22 (R.J.N. Ex. J) (dismissing action filed by Plaintiff while

 9              “confined in . . . California Correctional Institution in Tehachapi, California” because

10              “Plaintiff has failed to state a claim” and instructing the clerk to note in the docket that

11              the dismissal may count as a “strike”).

12          3. Order at 1, 4, 5, Oliver v. Sloane, No. 4:10-cv-0169-JMR-PSOT (D. Ariz. June 8,

13              2010), Dkt. 17 (R.J.N. Ex. K) (dismissing action filed by Plaintiff while “confined in . .

14              . California Correctional Institution in Tehachapi, California” because “Plaintiff has

15              failed to state a claim” and instructing the clerk to note in the docket that the dismissal

16              may count as a “strike”).

17          4. Order Dismissing Second Amended Complaint at 1, 8, Oliver v. Gore, No. 3:09-cv-

18              02505-BEN-POR (S.D. Cal. May 11, 2010), Dkt. 19 (R.J.N. Ex. L) (dismissing action

19              filed by Plaintiff while “a state prisoner” “incarcerated at California Correctional

20              Institution located in Tehachapi, California” for “failing to state a claim”).

21 Accordingly, Square has met its burden to “produce documentary evidence that allows the district
22 court to conclude that the plaintiff has filed at least three prior actions that were dismissed because
23 they were ‘frivolous, malicious or fail[ed] to state a claim.’” King, 398 F.3d at 1120 (quoting §
24 1915(g)). Unless Plaintiff can rebut this showing, which he cannot, his IFP status should be
25 revoked and the case dismissed without prejudice.
26
27
28 made because the action is frivolous, malicious, or fails to state a claim.” (citing Day v. Maynard,
     200 F.3d 665, 667 (10th Cir.1999))).
                                                -4-                       Case No. 19-CV-04110-RS
                           MOT. TO REVOKE AND DISMISS PURSUANT TO § 1915(g)
        Case 3:19-cv-04110-RS Document 31 Filed 12/18/19 Page 6 of 6




1                                          CONCLUSION

2         For the foregoing reasons, Square respectfully requests the Court revoke Plaintiff’s IFP

3 status and dismiss Plaintiff’s Complaint without prejudice.
4
5 DATED: December 18, 2019                   MUNGER, TOLLES & OLSON LLP

6
7                                            By:         /s/ Rose Leda Ehler
8                                                 ROSE LEDA EHLER
                                             Attorneys for Defendant Square, Inc.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -5-                       Case No. 19-CV-04110-RS
                         MOT. TO REVOKE AND DISMISS PURSUANT TO § 1915(g)
